               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

DAVID GEORGE CLARK,                              )
                                                 )
                               Plaintiff,        )
                                                 )
v.                                               )            No. CIV 19-054-JHP-SPS
                                                 )
OKLAHOMA DEPARTMENT                              )
OF CORRECTIONS, et al.,                          )
                                                 )
                               Defendants.       )

                                     OPINION AND ORDER

       Plaintiff, a state prisoner who is incarcerated at Cimarron Correctional Facility in Cushing,

Oklahoma, has filed a civil rights complaint pursuant to 42 U.S.C. § 1983 (Dkt. 1). He alleges he

suffered constitutional violations while incarcerated at numerous Oklahoma prisons and names five

defendants: Oklahoma Department of Corrections, FNU Sparks, Warden Braggs, Nurse Billie, and

Case Manager Gray. He states the individual defendants are located in Lexington, Oklahoma, but

does not set forth the facilities where they are employed. As discussed below, Plaintiff must file a

proper amended complaint before this case may proceed.

Screening/Dismissal Standards

       Federal courts must engage in a preliminary screening of cases in which prisoners seek

redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

1915A(a). The Court must identify any cognizable claims and dismiss any claims which are

frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

from a defendant who is immune from such relief.            28 U.S.C. § 1915A(b); 28 U.S.C. §

1915(e)(2)(B).

       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v. Twombly, 550
U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid dismissal for failure

to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present factual allegations, assumed

to be true, that “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The

complaint also must contain “enough facts to state a claim to relief that is plausible on its face.” Id.

at 570. A court must accept all the well-pleaded allegations of the complaint as true, even if

doubtful in fact, and must construe the allegations in the light most favorable to the plaintiff. Id. at

555-56. “So, when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief,” the cause of action should be dismissed. Id. at 558. The Court applies the

same standard of review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed.

R. Civ. P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007).

        A pro se plaintiff’s complaint must be broadly construed under this standard. Erickson v.

Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The generous

construction to be given to the pro se litigant’s allegations, however, “does not relieve the plaintiff

of the burden of alleging sufficient facts on which a recognized legal claim could be based.” Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Notwithstanding a pro se plaintiff’s various

mistakes or misunderstandings of legal doctrines or procedural requirements, “if a court can

reasonably read the pleadings to state a valid claim on which the plaintiff could prevail, it should

do so . . . .” Id.

        A reviewing court, however, need not accept “mere conclusions characterizing pleaded

facts.” Bryson v. City of Edmond, 905 F.2d 1386, 1390 (10th Cir. 1990). “While a complaint

attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

obligation to provide the grounds of his entitlement to relief requires more than labels and

                                                   2
conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (quotations and citations omitted). The court “will not supply additional factual

allegations to round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

Defendant Oklahoma Department of Corrections

       Plaintiff has named the Oklahoma Department of Corrections (DOC) as a defendant. This

agency, however, is entitled to dismissal under the Eleventh Amendment. The Eleventh Amendment

bars suits in federal court against a state. When a state agency is named as a defendant, the Eleventh

Amendment continues to bar the action “if the state is the real, substantial party in interest.” An

exception exists when the state waives Eleventh Amendment immunity or it is abrogated by

Congress.

          In this case, the State of Oklahoma has not waived its Eleventh Amendment immunity.

Furthermore, Congress did not abrogate the states’ Eleventh Amendment immunity through the

enactment of Section 1983. Because the DOC is a state agency, the Eleventh Amendment applies

regardless of the relief sought. Therefore, if Plaintiff names the DOC as a defendant in his amended

complaint, the agency will be dismissed without prejudice by the Court.

Allegations

       Plaintiff alleges in his Statement of Claim in the complaint that the “Tulsa County Police

Dept. has harass [sic] and threatened me before, during, and after my arrest.” (Dkt. 1 at 4). He also

asserts he was threatened at Lexington Assessment and Reception Center, Dick Conner Correctional

Center, and Lawton Correctional Facility. Id. Further, he allegedly was beaten and sexually

assaulted by other inmates. Id. He, however, makes no specific allegations about any of the named



                                                  3
defendants.

Amended Complaint

        Within twenty-one (21) days of the entry of this Order, Plaintiff must file an amended

complaint on the Court’s form. The amended complaint must set forth the full name of each person

he is suing under 42 U.S.C. § 1983. See Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d

1226, 1237 (10th Cir. 1999) (holding that “a cause of action under § 1983 requires a deprivation of

a civil right by a ‘person’ acting under color of state law”). In addition, the complaint must state the

prison facilities where the individual defendants allegedly violated his constitutional rights.

        Plaintiff must provide a short and plain statement of when and how each named defendant

violated his constitutional rights and showing Plaintiff is entitled to relief from each named

defendant. See Fed. R. Civ. P. 8(a). He also shall identify a specific constitutional basis for each

claim. See id. He is admonished that simply alleging that a defendant is an employee or supervisor

of a state agency is inadequate to state a claim. Plaintiff must go further and state how the named

defendant’s personal participation violated his constitutional rights. The Court will only consider

claims “based upon the violation of a plaintiff’s personal rights, and not the rights of someone else.”

Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir. 1990).

        The amended complaint must include all claims and supporting material to be considered by

the Court. It must be complete in itself, including exhibits, and may not reference or attempt to

incorporate material from the original complaint. An amended complaint supersedes the original

complaint and renders the original complaint of no legal effect. See Miller v. Glanz, 948 F.2d 1562,

1565 (10th Cir. 1991); Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir. 1990). See also Local

Civil Rule 9.2(c). Pursuant to Local Civil Rule 5.2(a), the amended complaint must be clearly

legible, and only one side of the paper may be used.

                                                   4
       The Court Clerk is directed to send Plaintiff the proper form for filing an amended complaint.

If Plaintiff fails to file an amended complaint in accordance with this Order, this action shall be

dismissed for failure to state a claim upon which relief may be granted.

       ACCORDINGLY, Plaintiff is directed to file within twenty-one (21) days an amended

complaint on the Court’s form as directed in this Order. The Court Clerk is directed to send Plaintiff

a copy of the form for filing a civil rights complaint in this Court. Failure to comply with this Order

will result in dismissal of this action without further notice.

       IT IS SO ORDERED this 27th day of February, 2019.




                                                   5
